Name: Commission Regulation (EEC) No 1488/84 of 25 May 1984 fixing for the 1984/85 marketing year the Community offer price for lemons applicable with regard to Greece
 Type: Regulation
 Subject Matter: Europe;  prices
 Date Published: nan

 30 . 5 . 84 Official Journal of the European Communities No L 143/29 COMMISSION REGULATION (EEC) No 1488/84 of 25 May 1984 fixing for the 1984/85 marketing year the Community offer price for lemons applicable with regard to Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , trade characteristics are defined, on the representative market or markets within the production zones where the rates are lowest, for the products or varieties which represent a substantial proportion of marketable production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of packaging whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered, excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for lemons for the period 1 June 1984 to 31 May 1985 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into 'the Community of Nine' for fruit and vegetables coming from Greece for which an institutional price is fixed ; HAS ADOPTED THIS REGULATION : Whereas, in accordance with Article 75 (2) (a) of the Act of Accession , a Community offer price is to be calculated annually, on the one hand, on the basis of the arithmetical average of producer prices of each Member State of ' the Community of Nine', increased by the transport and packaging costs borne by the products from the areas of production up to the repre ­ sentative centres of Community consumption and, on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied vis-a-vis third countries ; Article 1 For the 1984/85 marketing year, the Community offer price for fresh lemons falling within subheading 08.02 C of the Common Customs Tariff, expressed in ECU per 100 kilograms net, is hereby fixed as follows, for products of quality category I , graded according to size and packed : June : 35,01 July and August : 39,36 September : 35,53 October : 30,99 November to April : 28,84 May : 30,77 Whereas, in order to take account of seasonal price variations, the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Regulation (EEC) No 10/81 , the rates used to calculate production prices are those recorded for an indigenous product whose Article 2 (') OJ No L 1 , 1 . I. 1981 , p. 17 . This Regulation shall enter into force on 1 June 1984. No L 143/30 Official Journal of the European Communities 30 . 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1984. For the Commission Poul DALSAGER Member of the Commission